DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16512793 received on 3/30/2021. Claims 5, 9 and 13 are amended. Claims 1-4, 6-8, 10-12 and 14-16 are left in original form. Claims 1-16 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyen et al. (US 7847675 B1) in view of Beg et al. (US 20140324216 A1).
Regarding claim 1, Thyen discloses (Fig. 3A, 3B, 4) a security system comprising:
a power machine which is turned off (col. 8, lines 2-4: the LOCK state may instead turn off switched power outlet) and cannot be turned on except by an authorized user (col. 10, lines 39-53: authorized credential, powers switch power outlet);
a device which has a scanner, where the scanner works as a finger print scanner to input personal data (col. 5, lines 26-43);
where each prospective user of the machine must approach the scanner so that the scanner then scans personal data of the prospective user and transmits the personal data to a controller through a non-transitory computer-readable medium at a computing system inside the device (col. 5, lines 26-43; col. 10, lines 47-48);
where the non-transitory computer-readable medium at a computing system compares the personal data of the prospective user to stored information for all authorized users of the machine (col. 5, lines 54-60; col. 10, lines 40-49);
where the personal data of the prospective user is not contained in the stored information for all authorized users of the machine, then the controller causes an electronic error signal to be transmitted through a light bulb on a side of the box which flashes red indicating that the prospective user is not authorized to use the machine and the machine remains turned off (col. 10, lines 54-67; col. 17, lines 35-39; col. 18, lines 27-39);
and where the personal data of the prospective user is contained in the stored information for all authorized users of the machine, then the controller Equipment Energizer Device-1-first causes an electronic signal to be transmitted through the light bulb on the side of the box which flashes green, and second causes an electronic signal to be transmitted which directs the machine to be turned on (col. 10, lines 39-53; col. 17, lines 35-39; col. 18, lines 27-39
 Thyen does not explicitly disclose the device is a box and the scanner is a LED on a top side, where the LED works as the finger print scanner; fingerprint scanner utilizes an LED; nor the electronic signal to be transmitted which directs the machine to be turned on is through a WIFI antennae.
Thyen teaches: operating processor 220 receives monitoring device signals from the various monitoring devices. The connection delivering these signals may be hard wiring, wireless, infrared, or any other signal conductor known in the art (col. 14, lines 41-44). The processing may be localized to operating processor 220 or may be distributed across various processors 220, 240 and 250. Interface network 261 used to transmit signals between various processors 220, 240 and 250 may be of any type known in the art, including local-area and wide-area networks, and hard-wired and wireless networks (col. 14, lines 59-65).
Beg teaches authorized access (¶23) comprising: The mobile device 10 and/or the computing device 5 include executable instructions, i.e., software programs (e.g. an App) and other hardware (e.g. camera, and/or infrared LEDs, etc.) that enables it to do all the functions described hereinabove (can be attached externally if needed), such as provide facial recognition, iris/retina scan, fingerprint scan, sense motion, capture and validate certain specific motions (¶32).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to
a)	provide the fingerprint scanner of Thyen by hardware including LEDs as taught by Beg as application of a known technique to a known device and placing the scanner in an easily accessible location for users to place their fingers on top of to yield predictable results of easy user operability; and
b)	utilizing wireless signals, such as WIFI, to perform device interaction as a use of known technique to improve similar devices in the same way.
Regarding claim 2, Thyen modified by Beg teaches the apparatus of claim 1 and further discloses where the LED accepts personal data by means of smart technology (Beg: ¶32
Regarding claim 3, Thyen modified by Beg teaches the apparatus of claim 1 and further discloses where personal data is inputted to the device by camera system for facial recognition (Thyen: col. 5, lines 33-39; Beg: ¶32).
Regarding claim 4, Thyen modified by Beg teaches the apparatus of claim 1 and further discloses where personal data is inputted to the device by RFID tag and RFID reader (Thyen: col. 5, lines 33-39).
Regarding claim 13, Thyen discloses: 
a prospective user approaches a scanner on a device, and the scanner works as a finger print scanner (col. 5, lines 26-43);
the personal information is transmitted to a controller for processing via the non-transitory computer-readable medium at the computing system in the device and compares the personal information to stored data for authorized users (col. 5, lines 26-43; col. 10, lines 47-48);
where the user's personal information is not recognized based on comparison with stored data for authorized users, then the controller causes an electronic error signal to be transmitted through the light bulb on the side of the box which flashes red indicating that the prospective user is not authorized to use the machine and the machine remains turned off (col. 10, lines 54-67; col. 17, lines 35-39; col. 18, lines 27-39); and 
where the personal data of the prospective user is contained in the stored information for all authorized users of the machine, then the controller first, causes an electronic signal to be transmitted through the light bulb on the side of the box which flashes green, and second, causes an electronic signal to be transmitted which Equipment Energizer Device-5-directs the machine to be turned on (col. 10, lines 39-53; col. 17, lines 35-39; col. 18, lines 27-39).  
Thyen does not explicitly disclose the device is a box and the scanner is a LED, where the LED works as the finger print scanner; fingerprint scanner utilizes an LED; nor the electronic signal to be transmitted which directs the machine to be turned on is through a WIFI antennae.
Thyen teaches: operating processor 220 receives monitoring device signals from the various monitoring devices. The connection delivering these signals may be hard wiring, wireless, infrared, or any other signal conductor known in the art (col. 14, lines 41-44). The processing may be localized to operating processor 220 or may be distributed across various processors 220, 240 and 250. Interface network 261 used to transmit signals between various processors 220, 240 and 250 may be of any type known in the art, including local-area and wide-area networks, and hard-wired and wireless networks (col. 14, lines 59-65).
Beg teaches authorized access (¶23) comprising: The mobile device 10 and/or the computing device 5 include executable instructions, i.e., software programs (e.g. an App) and other hardware (e.g. camera, and/or infrared LEDs, etc.) that enables it to do all the functions described hereinabove (can be attached externally if needed), such as provide facial recognition, iris/retina scan, fingerprint scan, sense motion, capture and validate certain specific motions (¶32).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to
a)	provide the fingerprint scanner of Thyen by hardware including LEDs as taught by Beg as application of a known technique to a known device and placing the scanner in an easily accessible location for users to place their fingers on top of to yield predictable results of easy user operability; and
b)	utilizing wireless signals, such as WIFI, to perform device interaction as a use of known technique to improve similar devices in the same way.
Regarding claims 14-16.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyen et al. (US 7847675 B1) in view of Beg et al. (US 20140324216 A1), further in view of Baym et al. (US 20140322682 A1).
Regarding claim 5, Thyen discloses:
a power machine which is turned off (col. 8, lines 2-4: the LOCK state may instead turn off switched power outlet) and cannot be turned on except by an authorized user (col. 10, lines 39-53: authorized credential, powers switch power outlet);
a device which has a scanner, where the scanner works as a finger print scanner to input personal data (col. 5, lines 26-43);
where each prospective trainee on the machine must approach the scanner so that the scanner then scans personal data of the prospective trainee and then transmits the personal data to a controller though the non-transitory computer-readable medium at a computing system inside the device (col. 5, lines 26-43; col. 10, lines 47-48);
where the non-transitory computer-readable medium at the computing system compares the personal data of the user to stored information for all authorized users on the machine (col. 5, lines 54-60; col. 10, lines 40-49);
where the personal data of the prospective user is not contained in the Equipment Energizer Device-2-stored information for all authorized trainees on the machine, then the controller causes an electronic error signal to be transmitted through the light bulb on the side of the box which flashes red indicating that the prospective user is not authorized to use the machine and the machine remains turned off (col. 10, lines 54-67; col. 17, lines 35-39; col. 18, lines 27-39); and
where the personal data of the prospective user is contained in the stored information for all authorized user of the machine, then the controller first, causes an electronic signal to be transmitted through the light bulb on the side of the box which flashes green, and second, causes an electronic col. 10, lines 39-53; col. 17, lines 35-39; col. 18, lines 27-39).  
Thyen does not explicitly disclose the user is a trainee; the device is a box and the scanner is a LED on a top side, where the LED works as the finger print scanner; fingerprint scanner utilizes an LED; nor the electronic signal to be transmitted which directs the machine to be turned on is through a WIFI antennae; and where after the machine is turned on, then the controller causes an electronic signal to be transmitted through the WIFI antennae which directs a monitor located near the machine to display a video tutorial for the trainee.
Thyen teaches: operating processor 220 receives monitoring device signals from the various monitoring devices. The connection delivering these signals may be hard wiring, wireless, infrared, or any other signal conductor known in the art (col. 14, lines 41-44). The processing may be localized to operating processor 220 or may be distributed across various processors 220, 240 and 250. Interface network 261 used to transmit signals between various processors 220, 240 and 250 may be of any type known in the art, including local-area and wide-area networks, and hard-wired and wireless networks (col. 14, lines 59-65).
Beg teaches authorized access (¶23) comprising: The mobile device 10 and/or the computing device 5 include executable instructions, i.e., software programs (e.g. an App) and other hardware (e.g. camera, and/or infrared LEDs, etc.) that enables it to do all the functions described hereinabove (can be attached externally if needed), such as provide facial recognition, iris/retina scan, fingerprint scan, sense motion, capture and validate certain specific motions (¶32).
Baym teaches systems and methods for competency training and use authorization comprising: In one embodiment, web-based interactive tool 160 can include a series of webpages or screen shots including text, images, audio and/or video training, verification, and authorization components for authorizing use of agent-dispensing device 110 by a user (¶61). The authorization input includes a ¶215).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to	
a)	provide the fingerprint scanner of Thyen by hardware including LEDs as taught by Beg as application of a known technique to a known device and placing the scanner in an easily accessible location for users to place their fingers on top of to yield predictable results of easy user operability;
b)	utilizing wireless signals, such as WIFI, to perform device interaction as a use of known technique to improve similar devices in the same way; and
c)	providing the machine of Thyen with the display of video tutorials for authorized trainees as taught by Baym in order to both provide and verify competency of users (Baym: ¶215).
Regarding claims 6-8, Thyen modified by Beg and Baym teaches the apparatus of claim 5 above and claims 6-8 are directed to similar limitations as in claims 2-4 and therefore rejected by the same reasoning.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyen et al. (US 7847675 B1) in view of Singer (US 20160180458 A1), further in view of Beg et al. (US 20140324216 A1).
Regarding claim 9, Thyen discloses: 
a power machine, which is turned off (col. 8, lines 2-4: the LOCK state may instead turn off switched power outlet) and cannot be turned on except by authorized users (col. 10, lines 39-53: authorized credential, powers switch power outlet);
 a device which has a scanner, where the scanner works as a finger print scanner to input personal data (col. 5, lines 26-43); 
col. 5, lines 26-43; col. 10, lines 47-48);
where the non-transitory computer-readable medium at the computing system compares the personal data of each prospective user to stored information for all authorized users of the machine (col. 5, lines 54-60; col. 10, lines 40-49);
where the personal data of each prospective user is not contained in the stored information for all authorized users of the machine, then the controller causes an electronic error signal to be transmitted through the light bulb on the side of the box which flashes red indicating that the prospective users are not authorized to use the machine and the machine remains turned off (col. 10, lines 54-67; col. 17, lines 35-39; col. 18, lines 27-39); and
where the personal data of each prospective user is contained in the stored information for all authorized users of the machine, then the controller first, causes an electronic signal to be transmitted through a light bulb on a side of the box which flashes green, and second, causes an electronic signal to be transmitted which directs the machine to be turned on (col. 10, lines 39-53; col. 17, lines 35-39; col. 18, lines 27-39).  
 Thyen does not explicitly disclose the power machine requires more than one user at a time and cannot be turned on except by at least two authorized users; the scanner is a box which has a LED on a top side, where the LED works as the finger print scanner; fingerprint scanner utilizes an LED; nor the electronic signal to be transmitted which directs the machine to be turned on is through a WIFI antennae.
Thyen teaches: operating processor 220 receives monitoring device signals from the various monitoring devices. The connection delivering these signals may be hard wiring, wireless, infrared, or col. 14, lines 41-44). The processing may be localized to operating processor 220 or may be distributed across various processors 220, 240 and 250. Interface network 261 used to transmit signals between various processors 220, 240 and 250 may be of any type known in the art, including local-area and wide-area networks, and hard-wired and wireless networks (col. 14, lines 59-65).
Singer teaches: The example operations of FIG. 5 implement multi-party trade order entry by detecting, at a first computing device, a first trade authorization command related to a tradeable object at an exchange, receiving, at the first computing device, a second trade authorization command related to the tradeable object, authorizing a trade action command based on the detection of the first trade authorization command and receipt of the second trade authorization command, and communicating, by the first computing device, the trade action command or authorization of the trade action command to the exchange (¶75).
Beg teaches authorized access (¶23) comprising: The mobile device 10 and/or the computing device 5 include executable instructions, i.e., software programs (e.g. an App) and other hardware (e.g. camera, and/or infrared LEDs, etc.) that enables it to do all the functions described hereinabove (can be attached externally if needed), such as provide facial recognition, iris/retina scan, fingerprint scan, sense motion, capture and validate certain specific motions (¶32).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to
a)	provide the machine of Thyven with multiple authorizations when operation requires more than one user as taught by Singer in order to place limitations on inexperienced trainees (Singer: ¶13) and yielding the predictable result of reduce errors; 

c)	utilizing wireless signals, such as WIFI, to perform device interaction as a use of known technique to improve similar devices in the same way.
Regarding claims 10-12, Thyen modified by Singer and Beg teaches the apparatus of claim 9 above and claims 10-12 are directed to similar limitations as in claims 2-4 and therefore rejected by the same reasoning.
Response to Arguments
Applicant’s arguments, filed 3/30/2021, with respect to claims 5, 9 and 13 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claims 5, 9 and 13 under 35 U.S.C. §112   has been withdrawn. 
Applicant's arguments filed 3/30/2021 with respect to claims 1-4, 6-8, 10-12 and 14-16 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
In response to applicant's argument that Thyen, Beg, Baym and Singer are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, applicant states that the problem solved by applicant is to “allow the owner to designate users and discriminately restrict access by untrained personnel” and “provide for remote tutorial on the proper use of the equipment and tools”. However, this problem is solved by utilizing multiple technologies, including user access control by electronic devices and device usage information provision. Thyen discloses a user access control system for “buildings, HVAC systems, departments, col. 4, lines 57-61) which controls access by user identification devices, including fingerprint readers (col. 5, lines 26-43). Beg discloses a user access control system for certain data (¶23) which controls access by user identification device, including fingerprint readers that are comprised of an LED (¶32). Singer discloses authorization for trainees (¶19) using multiple concurrent authorizations as needed (¶75). Applicant’s characterization of the prior art, including Baym, merely by their classifications dismisses the disclosure and teachings available within the prior art. Since the particular problem with which the applicant was concerned of allowing “the owner to designate users and discriminately restrict access by untrained personnel” utilizes user access control by electronic devices, the disclosures of user access control by electronic devices by the prior art is considered reasonably pertinent and therefore analogous art and thus applicant is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the references individually do not disclose each and every limitation on their own, the limitations are taught by the combinations of disclosures and teachings of the prior art as outlined in the rejections above.
Since the prior is determined to be analogous to the invention, applicants argument that the prior art could not be combined is not persuasive. While applicant argues that the references fail to show certain benefits of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ““allow the owner to designate users and discriminately restrict access by untrained personnel” and “provide for remote tutorial on the proper use of the equipment and tools”) are not recited as physical limitations in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/TOAN C LY/               Primary Examiner, Art Unit 2887